People v O'Connor (2019 NY Slip Op 08334)





People v O'Connor


2019 NY Slip Op 08334


Decided on November 15, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 15, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CENTRA, PERADOTTO, CARNI, AND DEJOSEPH, JJ.


1125 KA 17-01086

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vWALTER C. O'CONNOR, DEFENDANT-APPELLANT. (APPEAL NO. 2.) 


ADAM H. VAN BUSKIRK, AUBURN, FOR DEFENDANT-APPELLANT. 
JON E. BUDELMANN, DISTRICT ATTORNEY, AUBURN (CHRISTOPHER T. VALDINA OF COUNSEL), FOR RESPONDENT. 

	Appeal from a judgment of the Cayuga County Court (Thomas G. Leone, J.), rendered October 6, 2016. The judgment convicted defendant upon his plea of guilty of attempted assault in the second degree. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed.
Same memorandum as in People v O'Connor ([appeal No. 1] — AD3d — [Nov. 15, 2019] [4th Dept 2019]).
Entered: November 15, 2019
Mark W. Bennett
Clerk of the Court